Title: To James Madison from Albert Gallatin, 27 June 1806
From: Gallatin, Albert
To: Madison, James



Sir
Treasury Department 27th. June 1806

I have the honor to transmit a sketch of Grand Menan island, received from the collector of Passamaquoddy, & which he states to be more correct than the former.  It seems that there are several large islands adjacent to Grand-Menan, which may render some attention necessary in the Language which may be used in any conversation respecting that subject.  I have the honor to be respectfully Sir Your obedt. Servt.

Albert Gallatin

